DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 10/17/2022.
The applicant has elected Species I, indicating claims 1-12, to be examined. 
Claims 13-20 have been withdrawn as being directed to non-elected invention.

  Response to Arguments

Applicant's election with traverse of Species I in the reply filed on 10/17/2022 is acknowledged. The traversal is on the ground(s) that the claims 13-20 of Species II are relate to aspects of the network emulation art, focusing more particularly on computer hardware configured for network emulation and for performance reporting. This is not found persuasive because, claims 13-20 are drawn to general aspects of the network art, basically hardware of network nodes being used for the purpose of checking and examining the status, connectivity or other parameters between the network nodes or the hardware itself, e.g. like simple network commands used in the physical layer of the network. While claims 1-12 are drawn to the emulation and simulation art of complex applications and services being deployed in network environments; furthermore, the claimed language of claim 1 suggest that the entire network could be emulated by any software application capable of executing different applications that don’t need to be related to networking performance at all and the hardware used if any would function just as supporting technology, like for example for cloud computing applications, database applications, etc.. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et al. (U.S. Pub. 20160277510).

Regarding claim 1 Du disclose a method for testing network interaction, the method comprising:
(a) defining a plurality of network nodes, wherein the network nodes are in signal communication with each other and wherein at least one of the network nodes is emulated by a first processor (read as “processor 320”) para. 31, Fig. 6, “The emulation environment 615 is capable of simultaneously emulating multiple (e.g., on the order of hundreds or thousands) endpoint systems 611 on one or more physical machines”; 
 (b) defining a set of message signal transactions between network nodes by repeated steps of para. 32, “messages being exchanged between the system under test 605 and the endpoints 611 should adhere to various protocols; for example, a Lightweight Directory Access Protocol (LDAP)”: 
 (i) defining a request message signal for message transfer between at least a first node and a second node para. 18, “The message transactions include requests and responses thereto that are stored in a computer-readable memory”; and 
(ii) defining, for each request message, at least one corresponding response message signal for transfer between the second node and any other network node para. 18, “The message transactions include requests and responses thereto that are stored in a computer-readable memory”;; 
(c) executing the defined set of message signal transactions between network nodes para. 41, “The request and response prototypes generated for each transaction subset 128A may also be used at the run-time stage to increase the efficiency and accuracy of response generation”; 
(d) tracking and recording performance data from the network nodes participating in the set of transactions para. 38, “as shown in FIG. 1, message transactions 130A (in the form of request-response pairs) communicated between the system under test 105 and the endpoint(s) 111A, 111B, . . . 111N, are recorded by a transaction monitor 125, for example, using a network sniffer tool”; and 
(e) rendering the recorded performance data on a display that is in signal communication with the network para. 46, “the emulation environment 115 may be implemented as a single server, separate servers, or a network of servers (physical and/or virtual), …as shown in the example of FIG. 1, the emulation environment 115 is coupled to the system under test 105 via network 120B”. para. 48, “As shown in FIG. 2, the computing device 200 may include input device(s) 205, such as a keyboard or keypad, a display 210, and a memory 212 that communicate with one or more processors 220 (generally referred to herein as “a processor””. Therefore, it would be inherently obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the device “e.g. single server” equipped with “a Display 210” and capable of running the emulation environment that generate loads of information as a result of the test to show all the relevant data on such display if required.
Regarding claim 2 Du disclose, wherein defining the set of transactions comprises defining conditions, request message contents, and expected response message para. 6, “The message transactions include requests and responses thereto, variable sections of the requests and variable sections of the responses of the transaction subset are identified”.    
Regarding claim 3 Du disclose, wherein the tested network interaction conforms to a 3GPP system protocol para. 46, “The networks 120A, 120B may be a global network, such as the Internet or other publicly accessible network. Various elements of the networks 120A, 120B may be interconnected by a wide area network (WAN), a local area network (LAN), an Intranet, and/or other private network”.
Regarding claim 4 Du disclose, wherein the set of transactions is defined in a text file, entered and stored using a text editor, and wherein the set of transactions conforms to a predetermined template for automated execution for network interaction testing para. 66, “For example, the message transactions may be stored in a transaction library (such as the library 130 of FIG. 1), and may be clustered based on relative similarities to define transaction subsets including similar ones of the stored messages”.
Regarding claim 6 Du disclose, wherein the network comprises a cellular phone communications network para. 46, “Various elements of the networks 120A, 120B may be interconnected by a wide area network (WAN)”.
Regarding claim 10 Du disclose, wherein the text file is a feature file para. 5, “By modeling the interaction behavior of individual systems in an environment and subsequently simultaneously executing a number of those models, an enterprise software environment emulator can provide an interactive representation of an environment”.
Regarding claim 11 Du disclose, wherein defining the set of transactions further comprises defining one or more conditions for the corresponding request message para. 6, “Substitution rules, which indicate a correspondence between respective ones of the variable sections of the requests and respective ones of the variable sections of the responses”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (U.S. Pub. 20160277510).  

Regarding claim 9 Du does not specifically disclose further comprising updating the rendered performance data during execution of the set of signal transactions. However Du teach, para. 46, “the emulation environment 115 may be implemented as a single server, separate servers…”. para. 48, “As shown in FIG. 2, the computing device 200 may include, a display 210, and a memory 212 that communicate with one or more processors 220 (generally referred to herein as “a processor””. Therefore, it would be inherently obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the device “e.g. single server” equipped with “a Display 210” and capable of running the emulation environment that generate loads of information as a result of the test to show all the relevant data on such display 200 if required. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to update the display with the data obtained during the execution of the emulation. To add clarity the examiner has added but it is not relied upon the reference Convertino et al. (U.S. Pub. 20190312910) as an example of such obvious conclusion, (see para. 152). The motivation for doing so would have access and analyze the information in real time.
Regarding claim 12 the limitations of claim 12 are rejected in the same manner as analyzed above with respect to claim 9.

Claim(s) 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (U.S. Pub. 20160277510) in view of Talbot et al. (U.S. Pub. 20160197803). 
Regarding claim 5 Du does not specifically disclose, wherein the text file specifies commands in a domain-specific language. However, Talbot teach, para. 19, “Computer program code for carrying out operations for aspects of the present disclosure may be written in any combination of one or more programming languages, including an object oriented programming language such as Java, Scala, Smalltalk, Eiffel, JADE, Emerald, C++, CII, VB.NET”.
Du and Talbot are analogous because they pertain to the field of wireless communication and, more specifically, to emulation directives and parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Talbot in the system of Du so the system executes commands and functions that are generated by well-known programming languages. The motivation for doing so would have been to ensure the compatibility of emulator with the current programming technologies.
Regarding claim 7 Du does not specifically disclose, wherein the performance data comprises execution time. However, Talbot teach, para. 45, “Virtual services instantiated from such service models can embody these performance characteristics captured or defined in the service model, including response times”.
Du and Talbot are analogous because they pertain to the field of wireless communication and, more specifically, to emulation directives and parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Talbot in the system of Du so the system runs under particular constraints typical of scenarios that are time sensitive. The motivation for doing so would have been to ensure the performance and quality of services that have specific duration.

Claim(s) 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (U.S. Pub. 20160277510) in view of Kasat et al. (U.S. Pat. 10691580). 
Regarding claim 8 Du does not specifically disclose, wherein the performance data comprises a count of transactions or transaction errors. However, Kasat teach, col. 9 line 67 – col. 10 line 2, “For example, performance monitor model 406 may be configured to measure or count the number of transactions that occur during emulation”.
Du and Kasat are analogous because they pertain to the field of wireless communication and, more specifically, to emulation directives and parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kasat in the system of Du so the system can determine limits and criteria for the process that is going to be executed without loading the system with unnecessary transactions that would add redundant data to the results.
The motivation for doing so would have been to efficiently monitor and analyze the exact amount of information needed to obtain the best results of the emulation.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Convertino et al. (U.S. Pub. 20190312910) which disclose(s) method, apparatus, and computer-readable medium for data protection simulation and optimization in a computer network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raul Rivas whose telephone number is (571)270-5590.  The examiner can normally be reached on Monday - Friday from 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471 
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471